         Case 1:20-cv-03764-TSC Document 15 Filed 01/19/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



HUMAN RIGHTS FIRST,

Plaintiff,

v.
                                              Civil Action No. 1:20-cv-3764-TSC
CHAD F. WOLF, et al.,

Defendants.




                                   NOTICE
           Case 1:20-cv-03764-TSC Document 15 Filed 01/19/21 Page 2 of 3




                                             NOTICE

         Defendants respectfully notify the Court and Plaintiff that on January 11, 2021, Acting

Secretary of Homeland Security Chad Wolf designated a new order of succession for the position

of Acting Secretary pursuant to 6 U.S.C. § 113(g)(2). See https://www.dhs.gov/sites/default/

files/publications/20_0111_order-of-succession-secretary-of-homeland-security.pdf. Peter T.

Gaynor, the Senate-confirmed Administrator of the Federal Emergency Management Agency, is

the most senior official in that order of succession. Although Mr. Wolf is no longer Acting

Secretary, he retains his Senate-confirmed position as Under Secretary for Strategy, Policy, and

Plans.

         The Department of Homeland Security’s (DHS) website states that “[o]n January 11,

2021, Peter T. Gaynor was designated as Acting Secretary of Homeland Security.”

https://www.dhs.gov/person/peter-t-gaynor. On January 15, 2021, DHS submitted notice to

Congress that Mr. Gaynor began serving as Acting Secretary on January 12, 2021. See Exhibit

A, Letter from Neal J. Swartz to Vice President Michael R. Pence regarding Federal Vacancies

Reform Act Submissions, dated January 14, 2021. On January 12, 2021, Mr. Gaynor exercised

his authority as Acting Secretary to issue an order delegating certain of the Secretary’s

authorities to Mr. Wolf in his capacity as Under Secretary for Strategy, Policy, and Plans,

expressly including the authority to “ratify any prior regulatory actions of the Department of

Homeland Security.” See https://www.dhs.gov/sites/

default/files/publications/20_0112_delegation-23028-final-rules-regulations-other-matters.pdf.

Subsequently on January 14, 2021, Mr. Wolf issued an order “affirm[ing] and ratify[ing] any and

all regulatory actions involving delegable duties that I have taken from November 13, 2019,

through January 11, 2021,” which includes the Rule at issue in this case. See
         Case 1:20-cv-03764-TSC Document 15 Filed 01/19/21 Page 3 of 3




https://www.dhs.gov/sites/default/files/publications/20_0113_undersecretary-wolf-ratification-

delegable-prior-actions.pdf.

Dated: January 19, 2021                           Respectfully submitted,


                                            By:      /s/ Christina P. Greer
                                                     CHRISTINA P. GREER
                                                     Senior Litigation Counsel
                                                     Office of Immigration Litigation
                                                     U.S. Department of Justice, Civil Division
                                                     450 5th Street NW
                                                     Washington, DC 20530
                                                     Tel. (202) 598-8770
                                                     Christina.P.Greer@usdoj.gov

                                                     Counsel for Defendants




                                               2
